Citation Nr: 1639797	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  07-24 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for service-connected pseudofolliculitis barbae.  

2.  Entitlement to an initial compensable disability rating in excess of 10 percent for service-connected irritable bowel syndrome (IBS) with esophageal pain.  

3.  Entitlement to an initial, compensable disability rating for anemia.  

4.  Entitlement to service connection for a sinus disorder, to include sinusitis and rhinitis.  

5.  Entitlement to an effective date earlier than March 30, 2010, for the grant of service connection for right shoulder degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appellant is a Veteran who served on active duty from October 1975 to November 1979 and from April 1980 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

With respect to the claimed sinus disorder, while the Veteran has specifically identified his condition as sinusitis, review of the record reveals he has been diagnosed with allergic rhinitis, as well as sinusitis.  As a result, the Veteran's claim has been recharacterized as a sinus disorder, to include sinusitis and allergic rhinitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a claimant's claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For reasons explained below, the issues of entitlement to service connection for a sinus disorder and an earlier effective date for the grant of service connection for right shoulder DJD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's service-connected pseudofolliculitis barbae has been manifested by areas of pimples and folliculitis on the face and neck that appear intermittently and cover more than 5 percent but less than 20 percent of exposed areas and less than 5 percent of his total body area and has required constant use of topical and oral medications, including topical corticosteroids and topical and oral antibiotics.  

2.  Throughout the entire appeal period, the Veteran's IBS with esophageal pain has been manifested by episodes of lower abdominal cramping, constipation, and occasional diarrhea, with recurrent epigastric distress, substernal pain and occasional pyrosis; however, these symptoms are not shown to be concurrent with more severe symptoms, such as material weight loss, hematochezia, or moderate anemia or productive of a severe impairment of health.

3.  While the Veteran's anemia was manifested by weakness and dizziness in 2006, his hemoglobin levels have ranged from 12.5 to 15.1 gm/100 ml (g/dL) throughout the appeal period.  

4.  The applicable schedular criteria are adequate to evaluate the Veteran's service-connected pseudofolliculitis barbae, IBS, and anemia disabilities throughout the appeal period.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 60 percent for service-connected pseudofolliculitis barbae are not met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7820-7806 (2015).  

2.  The criteria for an initial 30 percent rating, but no higher, for IBS with esophageal pain have been met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7346-7319 (2015).

3.  The criteria for an initial compensable rating for anemia are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.7, 4.117, DC 7700 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Pseudofolliculitis Barbae

In the December 2006 rating decision on appeal, the AOJ awarded service connection for pseudofolliculitis barbae and assigned an initial 60 percent rating pursuant to 38 C.F.R. § 4.118, DC 7820-7806, effective June 13, 2005.  The Veteran has disagreed with the initial 60 percent rating assigned to his disability, which is the basis of this appeal.  

The AOJ hyphenated the Veteran's diagnostic code to represent the primary components of his disability - infections of the skin not listed elsewhere in the rating schedule and dermatitis or eczema.  However, the AOJ has determined that the Veteran's disability is more analogous to dermatitis and eczema and his disability is currently evaluated under DC 7806, which provides the criteria for dermatitis and eczema.  

At this juncture, the Board notes that the criteria for rating skin disabilities were amended during the pendency of this appeal.  73 Fed. Reg. 54,708-54,712 (October 23, 2008).  However, the amended criteria are only applicable to claims received on or after October 23, 2008, or if the claimant expressly requests consideration under the new criteria, which has not been done in this case.  Therefore, because the Veteran's claim was received in June 2005, his claim will be adjudicated under the rating criteria in effect prior to October 23, 2008.

Under the rating criteria in effect prior to October 2008, DC 7806 provides that a 10 percent rating is warranted for dermatitis or eczema that involves at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; requires systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The pertinent evidence of record includes VA examination reports dated November 2006 and August 2015.  The evidentiary record also contains VA treatment records dated from 2005 to 2016 which reflect that the Veteran has pseudofolliculitis barbae with true folliculitis.  In July 2005, the Veteran was noted to have moderate ongoing symptoms and in December 2006, objective examination revealed tumidly inflamed papules and inflamed papules.  Otherwise, however, the preponderance of the evidence shows the Veteran's skin disability has good overall response to ongoing medication treatment.  The Veteran's various medications have included the use of Tazorac gel, which is a topical retinoid, Eryderm, a topical antibiotic cream, and Minocin, an antibiotic taken in pill form.  See VA treatment records dated July 2005, January 2006, April 2007, February 2008, July 2009, March 2010, June 2011, and June 2016.  He has also been prescribed Fluocinonide and Clobetasol, both of which are corticosteroids.  See VA treatment records dated from 2006 to 2011.  

At the November 2006 VA examination, the Veteran reported that his pseudofolliculitis barbae is always active to a mild degree but that his symptoms wax and wane.  He reported having ongoing pimples scattered throughout his face and neck and also reported experiencing burning and irritation.  Objective examination revealed scattered facial pimples on both sides of his face, but his neck did not have any lesions or scars.  The examiner noted that the Veteran's pseudofolliculitis barbae affected greater than 5% but less than 20 % of exposed areas and less than 5% of his total body area.  The examiner also noted that the Veteran's treatment included continuous use of topical and oral medications, including Clobetasol.  

During the August 2015 VA examination, the Veteran reported that, while his condition has been chronic since service, he had not seen a dermatologist in the previous year.  The examiner noted that his current treatment included no blade shaving, the use of Magic Shave (a razor-less shave cream) every day, and getting facials every two months.  However, the examiner noted there had not been any recent use of antibiotics to treat the disability.  Objective examination revealed scattered areas of folliculitis in the face and neck area over his beard, which the estimated involved less than 5% of his total body area.  

In sum, the preponderance of the evidence shows that the Veteran's pseudofolliculitis barbae is manifested by areas of pimples and folliculitis on his face and neck that appear intermittently and cover more than 5% but less than 20 % of exposed areas and less than 5% of his total body area.  While the Veteran's symptoms are intermittent, the evidence shows that his condition is chronic and has required constant use of topical and oral medications throughout the appeal period.  

Turning to the merits of this claim, the Board notes that the initial, 60 percent rating currently assigned is the highest possible rating available under DC 7806.  The Board also notes that the 60 percent rating currently assigned adequately compensates the Veteran for the intermittent symptoms of folliculitis he experiences, as his symptoms have required constant or near-constant use of systemic therapy, including the use of topical corticosteroids and topical and oral use of antibiotics throughout the course of this appeal.  In this regard, the Board notes that there is nothing in the rating criteria to suggest that systemic antibiotic therapy is insufficient to warrant a rating under DC 7806 and the Court of Appeals for Veterans Claims (Court) recently held that topical corticosteroids qualify as systemic therapy.  See Johnson v. McDonald, 27 Vet. App. 497 (2016).

Therefore, the only consideration remaining is whether another diagnostic code should be used in lieu of DC 7806.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (a change in Diagnostic Code indeed generally is permissible as long as it is explained).  See also Butts v. Brown, 5 Vet. App. 532 (1993) (whether a Diagnostic Code is applicable naturally depends on diagnosis, but it also depends on medical history and symptoms).  

In this case, however, the only other diagnostic code that evaluates a skin disability and provides a rating higher than 60 percent is DC 7800, which provides the criteria for burn or other scars of the head, face, or neck or other disfigurement of the head, face, or neck.  Under DC 7800, an 80 percent rating is warranted where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (such as the nose, chin, forehead, eyes, ears, cheeks, or lips), or with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, DC 7800.  While the Veteran's pseudofolliculitis barbae involves his face and neck, there is no indication or allegation that his symptoms have resulted in visible or palpable tissue loss in the affected areas or gross distortion or asymmetry of his facial features; nor is there any lay or medical evidence showing that his disability has been manifested by any of the characteristics of disfigurement.  Therefore, DC 7800 is not for application in this case, and the disability in question is not shown to involve any factors warranting evaluation under any other provisions of VA's rating schedule.  

Given the foregoing, the Board has also considered whether the Veteran's service-connected pseudofolliculitis barbae should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  However, as noted above, the manifestations of the Veteran's pseudofolliculitis barbae are fully contemplated by the schedular rating criteria, as the rating schedule fully contemplates the described symptomatology, including the percentage of exposed skin and total body area affected by pseudofolliculitis barbae and the type of treatment required to manage the disability.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture, such that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Any further discussion of this disability in relation to the combined effect of the Veteran's multiple service-connected disabilities will be provided later in this decision.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

In summary, the Board finds the preponderance of the evidence is against the grant of an initial rating in excess of 60 percent for service-connected pseudofolliculitis barbae.  The Board also finds that a staged rating is not warranted this case, as the Veteran's symptoms have remained relatively stable throughout the appeal period.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and the claim is denied.  See 38 U.S.C.A. § 5107 (b); Gilbert, supra.

Irritable Bowel Syndrome 

In December 2006, the AOJ granted service connection for irritable bowel syndrome (IBS) with esophageal pain and assigned an initial 10 percent disability rating pursuant to 38 C.F.R. § 4.114, DC 7346-7319, effective September 26, 2005.  The Veteran has disagreed with the initial rating assigned to his IBS disability, which is the basis of this appeal.  

The hyphenated diagnostic code assigned for IBS in this case reveals that DC 7346 is assigned for hiatal hernia, while DC 7319 is assigned for irritable colon syndrome as a residual condition.  See 38 C.F.R. § 4.27.  It appears, however, that the AOJ awarded the initial 10 percent rating based upon a combination of criteria under both DC 7346 and 7319, including episodes of bowel disturbance with abdominal distress and symptoms of pyrosis and substernal pain.  See December 2006 rating decision.  

In this context, the Board notes that 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  

In this case, the AOJ determined that, while the Veteran's overall disability was manifested by symptoms contemplated under both DC 7319 and 7346, a 10 percent rating was warranted under DC 7319, as his predominant disability is IBS.  In evaluating this claim, the Board will likewise consider whether a rating higher than 10 percent is warranted for the Veteran's IBS and epigastric pain under DCs 7319 and 7346, or any other applicable diagnostic code, to afford him the highest possible disability rating.  

Diagnostic Code 7346, which provides the rating criteria for hiatal hernia, provides for a 60 percent rating for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned if there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is assigned when there are two or more of the symptoms for the 30 percent evaluation of less severity.  

Diagnostic Code 7319 provides that mild irritable colon syndrome warrants a noncompensable (zero percent rating) when manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, while a 30 percent rating is warranted for severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

The pertinent evidence of record includes VA examination reports dated November 2006 and August 2015.  The evidentiary record also contains VA treatment records dated from 2005 to 2016 which note that the Veteran's gastrointestinal conditions include hiatal hernia and GERD, which have been variously manifested by bouts of constipation, epigastric pain, and heartburn.  See VA treatment records dated October 2005, December 2006, and June 2016.  

While the Veteran has intermittently denied having abdominal pain, nausea, vomiting, diarrhea, constipation, indigestion, or heartburn, the evidence generally reflects that his symptoms occur when he is not taking his medication.  See VA treatment records dated June 2005, September 2010, March 2011, and June 2016.  Notably, in June 2016, the Veteran denied having several gastrointestinal symptoms, including abdominal pain, diarrhea, and nausea, and the examining physician noted his GERD was in remission without proton-pump inhibitors (PPI) or antacids; however, the Veteran reported that he had changed his diet to reduce fried foods and salt intake and experienced heartburn when eating spicy foods.  

During the November 2006 VA examination, the Veteran reported having esophageal distress several times a week, which was frequently accompanied by mild to moderate substernal pain.  He also endorsed having heartburn (pyrosis) several times a week but he denied having dysphagia or regurgitation.  Objective examination revealed mild epigastric pain and very quiet bowel sounds, with some mild left lower quadrant tenderness.  The examiner noted the Veteran was on pump inhibitors which mildly decreased some of his esophageal pain that was noted to more of a spasm-type of pain.  He was also taking a laxative for irritable bowel and constipation, which the examiner noted had been of some help.  The examiner noted the Veteran was in good overall general health, although there were signs of anemia, including weakness, dizziness, and a long history of iron deficiency anemia.  However, the examiner noted the Veteran's gastrointestinal and gastrourinary workups were negative and there were no signs of significant weight loss or malnutrition.  

During the August 2015 VA esophagus examination, the examiner noted the Veteran's GERD was manifested by persistently recurrent epigastric distress, reflux, regurgitation, substernal pain, and nausea that occurred four or more times a year and lasted on average one day.  The examiner noted the Veteran's symptoms require continuous medication, including Prilosec, Rolaids, and tums and that the Veteran has changed his diet to avoid spicy foods, which has improved his condition.  During an associated VA intestines examination, the same VA examiner noted the Veteran's irritable bowel syndrome is manifested by lower abdominal cramping that occurs on a daily basis, with alternating diarrhea and constipation that occurred two times a month and lasts two to three days.  The Veteran also endorsed having abdominal distension that occurred every week and lasted for one to two days.  However, the examiner noted the Veteran's IBS did not require continuous medication for control and that the Veteran did not have any weight loss or malnutrition attributable to his intestinal condition.  

After review of the evidence, the Board finds the Veteran's IBS with esophageal pain warrants a 30 percent rating under DC 7346-7319 based upon the overall severity of his disability.  38 C.F.R. § 4.114.  Indeed, the preponderance of the evidence shows the Veteran has experienced moderate symptoms of IBS with frequent episodes of bowel disturbance and abdominal distress throughout the appeal period.  See VA examinations dated November 2005 and August 2015.  In addition to his IBS symptoms, the Veteran has also experienced recurrent epigastric distress with substernal pain and occasional pyrosis throughout the appeal.  See id.  The Board notes the evidence shows the Veteran's symptoms are regulated by medication he takes for his IBS and gastrointestinal symptoms and, thus, may fluctuate in severity and presentation; however, the alleviating effects of medication may not be considered in schedular ratings and, despite his medication, the Veteran has consistently endorsed experiencing moderate IBS symptoms and recurrent GERD symptoms.  See also Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

In evaluating this claim, the Board has considered whether the Veteran's overall disability warrants a higher 60 percent rating under DC 7346, given his report of having alternating episodes of diarrhea and constipation and nearly constant abdominal distress at the August 2015 VA Intestines examination.  However, the preponderance of the evidence shows the Veteran's IBS is no more than moderate, with only occasional increase in symptoms, as he did not report having diarrhea at any other point during the appeal period, including during an outpatient appointment in June 2016.  In fact, the Board finds probative that the Veteran's complaints of nausea and diarrhea were attributed to a viral upper respiratory infection and gastroenteritis in September 2015, as opposed to his service-connected IBS disability.  As to the severity of the Veteran's overall disability, the Board also finds probative that his gastrointestinal symptoms, while recurrent, are not productive of a severe impairment of health, with pain, vomiting, material weight loss, hematemesis, melena, or moderate anemia to warrant or more nearly approximate the level of disability contemplated by the 60 percent rating under DC 7346.  

Instead, as noted, and for the reasons discussed above, the Board finds the Veteran's disability is manifested by moderate IBS symptoms and recurrent GERD symptoms which warrant a single 30 percent rating under DC 7346-7319, and no higher.  

The Board finds there is no basis for staged rating of the Veteran's disability, as the lay and medical evidence shows the Veteran's disability has been consistently manifested by symptoms that more nearly approximate a 30 percent rating throughout the appeal period.  Indeed, as noted above, while the Veteran has reported having some of the severe IBS symptoms contemplated by the 30 percent rating under DC 7319 in conjunction with his gastrointestinal symptoms that are contemplated under DC 7346, the preponderance of the evidence does not show consistently concurrent symptoms that have resulted in a severe impairment of health at any point during the appeal to warrant a rating higher than 30 percent. 

In making this determination, the Board also has considered the Veteran's contentions with respect to the nature of his service-connected IBS disability and notes that he is competent to describe certain symptoms associated with his disability.  However, in evaluating this claim, the Board finds that the most competent, credible, and probative evidence regarding the severity of the IBS disability is the medical evidence of record which considers the Veteran's reported symptoms, including the frequency and severity thereof, but also provides clinical evaluation of the disability, as well as evaluation of functional impairment caused thereby. 

Given the foregoing, the Board finds the preponderance of the evidence supports the grant of a 30 percent rating, but no higher, throughout the appeal period for service-connected IBS with esophageal pain.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Anemia

In December 2006, the AOJ also granted service connection for anemia as secondary to IBS and assigned an initial noncompensable rating pursuant to 38 C.F.R. § 4.117, DC 7700, effective September 26, 2005.  The AOJ noted that the Veteran's anemia did not warrant a separate compensable rating and accordingly, included the manifestations of anemia in the 10 percent rating assigned for IBS.  

Under DC 7700, hypochromic-mycrocytic and megaloblastic anemia warrants a noncompensable (zero percent rating) when the hemoglobin level is 10gm/100ml or less and the condition is asymptomatic.  A 10 percent rating is warranted for a hemoglobin level of 10gm/100ml (g/dL) or less with findings such as weakness, easy fatigability, or headaches.  A 30 percent rating is warranted for a hemoglobin level of 8gm/100ml (g/dL) or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent rating is warranted for a hemoglobin level of 7 gm/100 ml (g/dL) or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  A 100 percent rating is warranted for a hemoglobin level of 5 gm/100 (g/dL) ml or less, with findings such as high output congestive heart failure or dyspnea at rest.  A Note to DC 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately.  38 C.F.R. § 4.117.

VA treatment records generally note the Veteran's diagnosis of iron deficiency anemia and contain the results of hemoglobin tests conducted from 2005 to 2016.  Notably, the Veteran's hemoglobin levels have ranged between 12.5 to 15.1 g/dL and have not been shown to be any higher or lower during the appeal period.  

As noted above, the physician who conducted the November 2006 VA examination noted the Veteran manifested signs of anemia, including weakness, dizziness, and a long history of iron deficiency anemia.  The examiner noted the Veteran's hemoglobin level was 12.5 g/dL in September 2006 but no other pertinent findings were reported.  

During the August 2015 VA hematologic examination, the same VA examiner noted the Veteran's iron deficiency anemia had resolved without any residuals after being treated with iron pills in the VA hematology clinic from June to December 2006.  In this regard, the VA examiner noted that a December 2006 VA treatment record showed the Veteran's hematologic parameters and iron studies were completely normal and that no other intervention or treatment was necessary.  The VA examiner further noted that the Veteran's hemoglobin level was 14.6 g/dL in May 2015.  In addition, the VA examiner noted the Veteran did not require continuous medication for control of his anemia, which was in remission and for which treatment had been completed.  

After review of the evidence, the Board finds that the preponderance of the evidence is against the award of a compensable rating for anemia under DC 7700, as the evidence demonstrates a hemoglobin level ranging from 12.5 to 15.1 g/dL throughout the rating period.  While the November 2006 VA examiner noted the Veteran's anemia was manifested by weakness and dizziness, which are symptoms contemplated by the 10 and 30 percent ratings under DC 7700, the rating criteria specifically include the conjunctive "with" such that the symptoms of weakness and dizziness or lightheadedness must be present in conjunction with hemoglobin levels between 8 to 10 gm/100 ml or less in order to meet the criteria for the 10 or 30 percent schedular ratings under DC 7700.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).  Because the Veteran's hemoglobin levels consistently exceed and do not closely approximate 10 gm/100ml, the criteria for compensable rating under DC 7700 for anemia are not met or approximated at any point during the appeal period.  

Therefore, a staged rating is not warranted in this case, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim is denied.  See Fenderson, supra; 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Final Considerations

The Board has considered whether the Veteran's service-connected disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The Board has compared carefully the level of severity and symptomatology of the Veteran's service-connected pseudofolliculitis barbae, IBS, and anemia disabilities with the established criteria found in the rating schedule.  The Board finds that the symptoms associated with the service-connected disabilities addressed in this decision are fully addressed by the rating criteria under which such disabilities are rated.  Indeed, the ratings currently assigned for each disability contemplate the overall functional loss from the symptomatology attributable to the Veteran's pseudofolliculitis barbae, IBS, and anemia disabilities, to include pimples and folliculitis, abdominal cramping, constipation, diarrhea, epigastric distress, substernal pain and pyrosis, as well as his weakness, dizziness, and hemoglobin levels, as detailed above.  There are no additional symptoms of his service-connected disabilities that are not addressed by the rating schedule, including any additional symptoms resulting from the combined effects of his multiple service-connected disabilities. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's overall disability level, symptomatology, and functional impairment associated with his service-connected disabilities.  As such, extra-schedular consideration is not indicated. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there are no additional impairments that have not been attributed to a specific service-connected disability and, as noted, the combined effects from all of the Veteran's service-connected disabilities do not impact his overall disability picture such that the ratings currently assigned are insufficient and require the assignment of an extra-schedular rating.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, review of the record reveals that, in April 2007, the AOJ awarded the Veteran entitlement to a total disability rating based upon individual unemployability (TDIU), effective July 28, 2004.  Since the Veteran has been awarded entitlement to TDIU throughout all applicable periods during this appeal, the issue will not be considered herein.


ORDER

An initial rating in excess of 60 percent for service-connected pseudofolliculitis barbae is denied.  

An initial 30 percent rating for service-connected IBS with esophageal pain is granted, subject to regulations governing the payment of monetary awards.

An initial compensable rating for service-connected anemia is denied.  


REMAND

In February 2013, the Board remanded the issue of entitlement to service connection for sinusitis to obtain a VA examination and opinion that addressed the likely etiology of the Veteran's claimed sinusitis.  In remanding the claim, the Board noted the Veteran testified as to having sinusitis on a continuous basis since 1975 and submitted an August 2012 x-ray report confirming the presence of sinusitis.  

The Veteran was subsequently afforded a VA sinus examination in August 2015 during which the examiner determined the Veteran did not have a current diagnosis of sinusitis.  In making this determination, the August 2015 VA examiner noted that current treatment records were negative for treatment of chronic or recurrent sinusitis in the past year and that a sinus x-ray and MRI of the head conducted in May 2013 were negative for any sinus disease.  

While the August 2015 VA examiner is correct in stating that the current VA treatment records do not document any treatment for sinusitis, it does not appear the VA examiner considered the previous evidence of sinusitis shown in record.  In this regard, the Board notes that, in addition to the August 2012 x-ray report that shows thickening in the right maxillary sinus, VA treatment records note the Veteran's history of chronic sinusitis and show he has also been diagnosed with allergic rhinitis.  See e.g., VA treatment records dated June 2005, December 2006, March 2011, and August 2016.  

In this regard, the Board again notes that, while the Veteran has specifically identified his condition as sinusitis, his claim includes any other sinus disability that may reasonably be encompassed by his description of the claim, including allergic rhinitis.  See Clemons, supra.  The Board also notes that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Because the August 2015 VA opinion does not address (1) whether there is evidence of sinusitis at any point during the appeal period, including in the August 2012 xray or (2) whether the Veteran's allergic rhinitis is related to his military service, the Board finds the opinion is inadequate and an addendum opinion is needed.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In February 2013, the Board also remanded the issue of entitlement to an earlier effective date for the grant of service connection for right shoulder DJD for the issuance of a statement of the case (SOC).  In this regard, review of the record reveals the Veteran submitted a timely notice of disagreement (NOD) as to the effective date assigned following the grant of service connection for the right shoulder disability in rating decisions dated June and August 2011.  

To date, an SOC has not been issued with regard to this matter and review of the Veterans Appeals Control and Locator System (VACOLS) does not reflect that the AOJ has acknowledged the NOD or that additional action is pending.  As such, the issue of entitlement to an earlier effective date for the grant of service connection for right shoulder DJD is once again remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  See also Stegall, supra.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:


1. Issue an SOC with regard to the issue of entitlement to an effective date earlier than March 20, 2010 for the grant of service connection for right shoulder degenerative joint disease.  

If, and only if, a substantive appeal is timely filed, the issue should be certified to the Board.

2. Arrange for the August 2015 VA examiner to provide an addendum opinion with respect to the Veteran's claimed sinus disorder.  If the August 2015 VA examiner is unavailable, or another examination is needed to provide the requested opinion, such an examination should be scheduled.

The contents of the entire, electronic claims file, to include complete copy of this REMAND, must be made available to the designated individual, and the report should include discussion of the Veteran's documented medical history and assertions.

a. After review of the record, the examiner should identify all sinus disorders that have been diagnosed since September 2005 that are deemed valid (to include, but not limited to, sinusitis and allergic rhinitis). 

If the examiner finds that any of the diagnoses reflected in the record are not supported by the evidence of record, he or she must so state, with an explanation and rationale provided in support of such conclusion.

b. With respect to each validly diagnosed disability since September 2005, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the disability had its onset in service or is the result of the Veteran's military service, notwithstanding the absence of any diagnosis of sinusitis in the service records.  

c. In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions regarding the onset and continued nature of his symptoms since service.

d. An opinion must be provided for each diagnosed validly diagnosed disability and a rationale must be provided for each opinion offered. 

3. Thereafter, readjudicate the matters on appeal.  If the claims continue to be denied, the Veteran and his representative should be provided with a supplemental statement of the case, and they should be afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


